Securities Act File No.333-192305 Investment Company Act File No. 811-22912 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933/X/ PRE-EFFECTIVE AMENDMENT NO./_/ POST-EFFECTIVE AMENDMENT NO. 11/X/ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940/X/ AMENDMENT NO. 15/X/ DREYFUS BNY MELLON FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (212) 922-6000 Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on September 22, 2014 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (DATE) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: X this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.11 to the Registration Statement on Form N-1A for Dreyfus BNY Mellon Funds, Inc. is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 solely for the purpose of delaying, until September 22, 2014, the effectiveness of Post-Effective Amendment No.7 ("PEA No.7"), which was filed with the Securities and Exchange Commission via EDGAR Accession No.0000899681-14-000326 on April 11, 2014. Since no other changes are intended to be made to PEA No.7 by means of this filing, Parts A, B and C of PEA No.7 are incorporated herein by reference. PART A – PROSPECTUSES The Prospectuses for Dreyfus TOBAM Global Equity Fund and Dreyfus TOBAM U.S. Equity Fund are incorporated herein by reference to Part A of PEA No.7. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for Dreyfus TOBAM Global Equity Fund and Dreyfus TOBAM U.S. Equity Fund is incorporated herein by reference to Part B of PEA No.7. PART C – OTHER INFORMATION Part C of this Post-Effective Amendment is incorporated herein by reference to Part C of PEA No.7. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, and State of New York on the 21st day of August, 2014. DREYFUS BNY MELLON FUNDS, INC. BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) August 21, 2014 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financial and Accounting Officer) James Windels /s/ Joseph S. DiMartino* Chairman of the Board August 21, 2014 Joseph S. DiMartino /s/ James M. Fitzgibbons* Board Member August 21, 2014 James M. Fitzgibbons /s/ Kenneth A. Himmel* Board Member August 21, 2014 Kenneth A. Himmel /s/ Stephen J. Lockwood* Board Member August 21, 2014 Stephen J. Lockwood /s/ Roslyn M. Watson* Board Member August 21, 2014 Roslyn M. Watson /s/ Benaree Pratt Wiley* Board Member August 21, 2014 Benaree Pratt Wiley /s/ Francine J. Bovich* Board Member August 21, 2014 Francine J. Bovich *BY: /s/ James Bitetto James Bitetto Attorney-in-Fact
